Order of the Supreme Court, Nassau County, dated July 23, 1968, affirmed insofar as appealed from. No opinion. Appeal from order of said court dated November 27, 1968' dismissed. An order denying a motion for reargument is not appealable. One bill of $10 costs and disbursements is allowed to respondents to cover both appeals. The examination' shall proceed at the place directed in the order dated July 23, 1968 at a time to be specified in a written notice of not less than 10 days or at such other time and place as may be agreed by the parties. Beldoek, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.